Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 11, 14 and 20 are objected to.  Specifically, compound A114 as recited in each of these three claims appear to be missing a bond in the naphthylene core.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 106083606).  A machine translation of the description section of Zhou et al. is included with this Office action and relied upon for citation purposes.
Claims 1-3: Zhou et al. teaches compounds TM1-TM7, which are amine compounds comprising a tetraphenyl naphthalene derivative, a tertiary amine derivative, and a linker comprising a hydrocarbon ring which connects the naphthalene part of the tetraphenyl naphthalene derivative and a nitrogen atom of the tertiary amine derivative.  The linker in compounds TM1-TM7 is p-phenylene.  The compounds taught by Zhou et al., including compounds TM1-TM7, are employed as hole transport materials of organic electroluminescent devices.  Specifically, paragraph 0063 of Zhou et al. teaches that the device comprises a first electrode (ITO), a second electrode (Al), a plurality of organic layers between the first and second electrode, and the hole transport layer comprises any one of TM1-TM32 (paragraph 0063 of the translation), thereby anticipating claims 1 and 2.  Additionally, the inclusion of a hole injection layer is at once envisaged as taught in paragraph 0062, thereby anticipating claim 3.
Claims 4 and 5: Compounds TM1-TM7 have substituted and unsubstituted aryl groups at the amine nitrogen atoms of the tertiary nitrogen atoms, thereby anticipating claim 4.  The 

Allowable Subject Matter
Claims 12-20 are allowed.  The closest prior art, other than Zhou et al. is Kim et al. (US Pat. 8,329,316, cited on Applicants information disclosure statement, filed on 9/26/19).  Kim et al. discloses compounds which include compounds analogous to compounds of Formula 1 of claims 6, 12 and 15 with the key difference being that the tertiary amine nitrogen atom in the compounds of Kim et al. are directly bonded to the naphthylene core.  Independent claims 12 and 15 require a linker L which is an arylene or a heteroarylene group.  Other than the reliance on improper hindsight reconstruction, there is nothing disclosed by Kim et al. which teaches or suggests modifying the compounds taught therein to arrive at compounds satisfying Formula 1 as claimed.  
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter in claims 6-11 are allowable for the same reasons as claims 12-20 described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766